50 Mr. President, on behalf of Venezuela and of my Government, I sincerely congratulate you on the honor of having been elected President of the General Assembly. Your personal qualities and experience as representative of Iraq are an assurance of correct and effective action.
51.	I should also like to pay a cordial tribute to your predecessor, Mr. Ridiger von Wechmar, whose composure has earned him the affection and respect of the Organization.
52.	I am also pleased to welcome Vanuatu, which this year participates in the work of the Organization, and with which Venezuela will work closely towards the common objectives of peace, progress and social justice.
53.	To me as a Venezuelan, and as Constitutional President of Venezuela, addressing this gathering represents the embodiment of the admirable and grandiose foresight of The Liberator, Simon Bolivar, the 200th anniversary of whose birth we shall celebrate on 24 July 1983.
54.	When Bolivar conceived the still unrealized dream of Latin American integration, of "forming a single nation from the entire New World", he wrote:
"How beautiful it would be if the Isthmus of Panama were to us what the Isthmus of Corinth is to the Greeks. Would to God that we may some day have the good fortune to convene there an august assembly of the representatives of republics, kingdoms and empires to deliberate upon the high interests of peace and of war with nations from three-quarters of the globe. This type of organization may come to pass in some happier period of our regeneration. . .
55.	Thirty-six years of United Nations life have led to the identification of its pathway, the consolidation of its perspectives and the evaluation of its achievements and failures.
56.	Those years have seen much progress in terms of decolonization and the furthering of human rights. World political geography has a new design; the traditional great empires have disappeared. None the less, power politics, cruel and covert, have made themselves felt in the life of this institution, but the constant labor of the small countries has given it an authentic being of its own.
57.	The last decade bears witness to a. growing distortion of the ends, purposes and principles of the Charter of the United Nations, and the reality of a world in which the dizzy kaleidoscope of events damages those principles.
58.	Many peace-keeping efforts have been made in this forum, and we must overcome great difficulties for this institution to contribute effectively to the achievement of a true peace.- The evils threatening mankind are not invincible, and hope in the United Nations is far from vanquished.
59.	The peoples of the world are anxious for the truth, for the abolition of pious lies. They seek authenticity and turn aside from hegemonic pretenses disguised as ideological crusades. Nations previously colonized from without do not now wish to be colonized from within. They not only want to be recognized and known as independent; they wish to be and know themselves to be non- dependent.
60.	The ideal of this Organization is to "save succeeding generations from the scourge of war". Article 4 of the Charter allows as Members only "peace-loving states". For the same reason, a collective security system was established to prevent and control aggression.
61.	Yet aggression occurs frequently, shamelessly, undisguisedly. Responses to such aggression are barely formal resolutions devoid of concrete substance, or may simply not even reach the level of operative recognition of the Organization, which often seems to have eyes so as not to see.
62.	How long can this breach between principles and facts be maintained?
63.	One of the bases of the United Nations is respect for the self-determination of peoples. Memorable General Assembly resolutions have bravely and rightly developed that principle, but solemn words alone do not become practical effectiveness.
64.	Manifest examples and subtle evidence of the absurd policy of blocs abound. On behalf of that policy of force, interventions occur with the intention of imposing or maintaining given political regimes leaning towards one ideology or another, or intervention is threatened, to intimidate with the force of arms.
65.	In 1945, the founding Members of the United Nations proclaimed our will "to employ international machinery for the promotion of the economic and social advancement of all peoples".
66.	We committed ourselves "To achieve international cooperation in solving international problems of an economic, social, cultural, or humanitarian character".
67.	In that regard, reality has led us over very different and overwhelmingly opposed paths.
68.	The gap between the more developed and the poorer countries has widened. Material resources of the latter group, usurped or acquired at ignoble cost, have served to develop the industrialized nations.
69.	In his Encyclical of 14 September 1981, "Human Work", His Holiness John Paul II bravely denounced that deplorable reality: 
"... the highly industrialized countries, and even more the businesses that direct on a large scale the means of industrial production (the companies referred to as multinational or transnational), fix the highest possible prices for their products, while trying at the same time to fix the lowest possible prices for raw materials or semi-manufactured goods. This is one of the causes of an ever increasing disproportion between national incomes. The gap between most of the richest countries and the poorest ones is not diminishing or being stabilized but is increasing more and more, to the detriment, obviously, of the poor countries. Evidently this must have an effect on local labor policy and on the worker's situation in the economically disadvantaged societies. Finding himself in a system thus conditioned, the direct employer fixes working conditions below the objective requirements of the workers, especially if he himself wishes to obtain the highest possible profits from the business which he runs (or from the businesses which he runs, in the case of a situation of 'socialized' ownership of the means of production)."
He adds:
". . . it is respect for the objective rights of the worker every kind of worker: manual or intellectual, industrial or agricultural, etc. that must constitute the adequate and fundamental criterion for shaping the whole economy, both on the level of the individual society and State and within the whole of the world economic policy and of the systems of international relationships that derive from it."
70.	Indifference, dehumanization and selfishness influence those who refuse even the most modest cooperation in reasonable plans for participation and for redistribution of wealth on the world level, adopting increasingly restrictive policies protective of their own markets, using capital and technology to bend the sovereign will of others and not hesitating to disrupt institutions and Governments which oppose their designs of economic dominance.
71.	A difficult world environment hinders the third world's efforts and the capacity of its individual nations to apply policies with a social content.
72.	Our countries demand that perspectives of independent development be allowed; that our efforts be permitted to result in full and integral well-being.
73.	In a year which has imparted many lessons, Venezuela presided over the Group of 77. The North-South dialog faces difficult circumstances. Venezuela was honored to host the High-Level Conference on Economic cooperation among Developing Countries, and to have our capital as reference point in the Program of Action adopted [see Al36/333]. That effort reinforces our solidarity and we establish among ourselves the necessary principles of cooperation, self-confidence, equity and mutual benefit.
74.	The Group of 77 considers the Program and its implementation as an effort at the collective restructuring of international economic relations, the establishment of a new international economic order, and a way for developing nations to become aware of and apply their potential, exercising the prominent position which is theirs by right and showing that, through will and vision, the obstacles which stand in the way of a better future for all may be overcome.
75.	The areas selected are strategic in the evolution of our societies and through them we seek a balanced approach to handling our complementary attributes.
76.	I am honored to present this Program to the international community; it does not seek to replace the responsibilities of the developed countries. Its implementation will help to construct an international community ruled by the will to live in cooperation through self-managed human and material resources.
77.	We aim at the operative levels, recognizing the global nature of the crisis and its solutions and seeking a negotiating process which will commit the political wills of the participating nations. We know what is at stake and must make the necessary decisions. It is not a matter of lapsing into transitory phases, nor of remaining therein. We must have clear objectives and program and carry out the required action until we achieve fair, sound and beneficial world relations.
78.	The challenge assumes gigantic dimensions. If our efforts fail out of stubbornness or impermanence in decision-making, we shall have exhausted the roads to negotiation and consultation and placed the United Nations system in a powerless vacuum.
79.	We have waited as long as necessary to adopt decisions and to present them to this forum, the appropriate one in which all can participate equally in a debate on matters of general and fundamental interest.
80.	Venezuela is honored to have been invited to speak at the highest level with countries of great political and economic importance, on the subject of international cooperation in its widest sense. We trust that at the forthcoming meeting in Cancun, Mexico, the will to find solutions will prevail and be rapidly reflected in the global negotiations which the international community must undertake to regulate its economic relations. The presence in this Assembly of the representatives of participants at that meeting leads me to ask, on my own behalf and with permission of the Assembly on behalf of all developing countries, that the dialog live up to the objectives of the global negotiations process which we propose.
81.	We must overcome the reticence confronting the North-South dialog, reactivate it and impart to it a substantial and operative content with clear objectives. Thus, within a period of months, we shall have launched a complete revision of international economic relations in the North-South and South-South channels, recovering faith in our own collective future.
82.	During this season Venezuela will end its chairmanship of the Group of 77. We cannot judge our own actions, but we made the greatest possible effort to be loyal to and worthy of the trust placed in us. We had made the same effort long before assuming chairmanship of the Group and we shall continue to do so in the future: our international actions are consistent with the democratic principles on which they are based and are not confined to the temporary presidency, with which we were honored, of the Group of 77.
83.	An African nation will soon replace Venezuela at the head of this Group. That encourages us to reflect on the understanding among Africa, Asia and Latin America in the context of the current world situation. The peoples of those three continents, with their similarities and differences, have a permanent vocation for justice, liberty and peace. 
I 84. Venezuela believes that the challenge of the future 1 lies in the cultural, scientific and technological development of the third world countries, allowing them to evolve on autonomous bases. In 1980 we created the Foundation for the International Institute of Advanced Studies, among whose major and most representative pro-grammes insofar as Venezuela's co-operative effort is concerned is the creation of the "Institute of Higher Studies of Third-World Science and Technology", or "Intermundo" which will be solidly backed by the member countries of the Organization of Petroleum Exporting Countries [OPEC], for the purpose of providing centers where people may meet and for the dissemination of scientific progress through graduate courses offered to young technicians and professionals in the developing world.
85.	Concern for the Caribbean Basin's economic and social development led the Governments of Canada, Mexico, the United States and my own Government to meet in Nassau last July.
86.	The participating Governments issued a joint communique in which they restated their determination to continue efforts on behalf of the continuing, integral development of the area, with plans and priorities laid down by the countries of the area, free of military considerations or prior political conditions.

87.	My country shares many problems and needs with the nations of that Basin and supports them as far as its means and level of development allow.
88.	This cooperation effort is a move towards the new international economic order rather than the establishment of any particular relations in detriment of the North-South dialog. Conscious of the size of this undertaking, we should like other Governments within or outside the region to help those countries to achieve their national development. I extend this invitation to the Assembly.
89.	No new international economic order can exist so long as colonialism endures. Since the creation of the United Nations my country has remained firmly anti-colonial in its policy, regardless of the centers of power in question.
90.	Confronted by colonialism, this Organization has complied with and will continue to further the struggle for the independence of peoples subjected to foreign domination and should be particularly energetic not only in the face of conventional colonialism, but also of new and subtle types of pressure of one State over another new forms of covert colonialism.
91.	Venezuela has been especially interested in the work of the Third United Nations Conference on the Law of the Sea and hopes that that Conference, one of the most important held under the Organization's auspices, can fulfill next year the mandate which it received from the General Assembly in 1970. The Venezuelan people are very pleased that the Conference began its work in Caracas.
92.	In Latin America and the Caribbean, we also suffer from problems of colonialism or its vestiges, or other
types of foreign domination.
93.	On our continent, particularly in the Caribbean area, new States have entered the international community as full sovereign nations. Venezuela, because of its geographical ties and as a friend and good neighbor, feels committed to the efforts of those nations as they become ever increasingly the masters of their own destiny. However, there are still cases to be solved and we trust that solutions will continue to be found, without the traumas that have occurred in other parts of the world.
94.	I hope that the day is not far off when the Latin American people of Puerto Rico take their place among us. We nurture this hope of all Latin Americans, in the conviction that it is for the people of Puerto Rico alone to determine their future.
95.	The Movement of Non-Aligned Countries is one of the major organized expressions of the third world. Venezuela, as an observer of the Movement, shares the basic principles and objectives which inspire it.
96.	We live in very difficult times. Tensions increase, and we return to a cold war which seems to spread and deepen. Extremists use terrorism as a weapon to subjugate the will of the people. Human rights are violated day after day, not only by Government regimes, but by organizations which share the common denominator of practicing violence.
97.	In Africa, racism and the intervention of diverse poles of power fuel the flames of violence. Apartheid provokes indignation in the spirits of free men, and the United Nations has always condemned and stigmatized this practice.
98.	The Middle East continues to be an explosive region. No serious effort is made to terminate the conflict between Iraq and Iran. Lebanon continues to be martyred, and peace cannot be achieved nor kept until there is a global solution to the conflict accepted by all the parties involved and until the legitimate rights of both the Palestinian and Israeli peoples to live in peace and freedom are recognized.
99.	In Europe and North America, the neutron bomb is announced and the world recoils in justified horror. Never has man felt so afraid of himself of his destructive creation, to state it paradoxically.
100.	In Asia, foreign occupation threatens the peace, sovereignty and independence of the countries of the region. Afghanistan is pain writ in red letters.
101.	In Europe, the noise of tanks and boots reverberates and the silhouettes of missiles point in every direction. While Solidarity shakes the popular soul of Poland, the shadow of powerful maneuvers huddles like a threat over that often-invaded country, whose people remain intact as such, in spite of successive dismemberments.
102.	Sometimes it seems that the United States and the Soviet Union feel themselves to be the owners of a world at whose creation they were absent, but whose hour of destruction they feel capable of imposing in an act of anti-gods. 
103.	Latin America and the Caribbean, like other continents, cannot cease to serve as a stage for confrontations among the global-domination strategies,
104.	On this occasion the sister Republic of El Salvador, a small Central American country and the long-time victim of typical military dictatorships serving the interests of predatory, selfish and insensitive oligarchies, was chosen. Dictatorship was overthrown by a civilian and military alliance which stated democratic convictions and received the support of the Salvadorian people. Deep political, social and economic reforms were immediately undertaken, transforming the agrarian, financial and commercial structure and attempting to open roads for the people, through free elections, to decide their own destiny, without foreign interference.
105.	The reaction could not be crueler or more fearful. The extreme right, rightly deprived of its ancestral privileges, has unleashed a perverse series of terrorist actions, violating human rights in an attempt to recover its lost power and to impose a new dictatorship in its own interest.
106.	The extreme left, relying on the material backing of foreign countries, has also resorted to violence to attempt at any price to retain the abolition of social and economic injustice and to prevent the holding of free elections from ending its opportunity.
107.	The "ultras" attempt to erase any possibility of a political, democratic and civil center. Neither side will allow itself to be counted, so as not to reveal its smallness.
108.	Unfortunately, some democratic countries have recently committed the error of attempting to impart an undeserved respectability to groups devoted to terrorism and to play the game of those who see a moral equality be-tween the side that is making efforts to offer a political opening through elections leading to legal institutions, and the side that is undertaking efforts to prevent such a process. Believing that they are facilitating peace, they may institutionalize war on Central American soil. El Salvador could relive the tragedy of Spain.
109.	My Government has offered support to the Government of President Napoleon Duarte on the basis of its solemn promise to allow the Salvadorian people to elect their Government. This is done in support of freedom and peace, and not of any given tendency or group, as we do not wish to influence the internal affairs of that sister nation.
110.	Venezuelans believe in and practice democracy. We do not attempt to impose our own values and concepts of society on anyone, but we know that freedom is the road of history.
111.	We believe in pluralism, within and without. We believe in solidarity and international cooperation. We contributed to the foundation of OPEC and helped to make it a formidable instrument to guarantee a fair price for a rare, strategic and expensive energy resource. This was a first step, which pointed the way for weak and developing countries. The road is open; traffic is invited.
112.	The effect of the price of non-renewable energy sources on the international economic situation is frequently cited, overlooking the contribution which those same resources, very differently valued, have made to the material and social progress of advanced industrial societies. We need not recall that OPEC is a necessary de-fence mechanism in the face of the increasing prices of manufactured goods which we import.
113.	The wealth enjoyed and largely wasted by the industrialized countries today is tied to the systematic undervaluation of these resources, dating back many decades. We received an unfair price and were almost expected to be grateful for it, as though it were a generous gesture.
114.	Oil is an example typical of the many adverse effects of international economic relations based on the undervaluation of the developing world's resources and on poorly conceived and badly managed independence, as well as on the possible internal and international effects of the indefinite postponement of decisions related to the future evolution of those relations.
115.	The situation is only partially resolved when new global responsibilities are imposed in the monetary or financial order. We must recall that constantly devalued foreign exchange is of little real value, as are investment portfolios subject to the goodwill of nations receiving our investments in public debentures, if it is not recognized that our financial surplus, eminently circumstantial over the long term, also helps to maintain the levels of investment, production and employment through the placement of capital in productive sectors through credit and the importation of goods and services.
116.	Current technological challenges continue to be motivated and justified in terms of costs, because of the revaluation of hydrocarbons. The time has not yet come when the contribution to the progress of humanity of a group of oil exporting countries can be objectively evaluated, although many developing countries consider the experience as traumatic.
117.	Recent events have proved us to be right. We have maintained that oil prices are not responsible for inflation and the West's economic crisis. For some time the in-crease in oil prices has been checked; the price has even dropped in some instances. But the inflationary process has not stopped, for the simple reason that it is the result of the economic policies of the various governments.
118.	Venezuela, as a developing country, has been willing to respond to calls for international solidarity. Our principles are devoid of selfishness, and our objectives of progress are not and never will be based on the exploitation of the needs of others.
119.	At the regional level we took the initiative of inviting Mexico to participate in an Energy cooperation Pro-gramme for Central American and Caribbean Countries, not only guaranteeing these nations a supply of oil and favorable terms of payment, but permitting 30 per cent of the oil bill to be converted into long-term (20-year) loans at minimum interest (2 per cent) if used for development plans, particularly the search for new sources of energy. At the bilateral level, we have major cooperation programs with countries of diverse socio-political orientations, such as Nicaragua, Grenada, El Salvador, Dominica and Jamaica. We are also prepared to consider possibilities of cooperation with our brothers in Africa and Asia, within our modest limitations. We do this in the conviction that unconditional cooperation and the greatest respect for the international processes of Governments are tension-releasing and peace-generating factors.
120.	The evolution of the developing countries' economies depends both on their own efforts and on the existence of favorable external conditions. They face today a series of outside pressures, as indicated by the financial problems pressing upon them.
121.	The growing imbalance in developing countries' transactions apart from the oil countries with respect to the rest of the world during the seventies, has increased dramatically in the last two years. According to International Monetary Fund calculations, the current account deficit in 1980 rose to $82 billion, as against $38 billion in 1978. Estimates for the current year indicate that the deficit will approach $100 billion.
122.	The major factors involved in this recent deterioration were the erosion of the purchasing power of exports and the foreign exchange drain caused by the cost of foreign debt. The recession in the industrialized countries and the emergence of protectionist pressures resulted in lower growth in exports and weakened prices for raw materials. This was complicated by losses caused by international inflation and the adjustment of oil prices. Debt servicing further reduced the availability of foreign exchange to finance the foreign cost of the development process.
123.	Limitations imposed on growth by world imbalances were attenuated by resorting to foreign indebtedness. During the last 10 years, the pending obligations of developing countries have multiplied more than sixfold: in 1980 they amounted to $370 billion.
124.	In 1973, private financing accounted for more than 50 per cent of those countries' total liabilities, rising to 58 per cent by 1980. This dependency might have possibly been even greater without the active participation of OPEC in international financial cooperation. In contrast, the unfavorable attitude of the industrialized nations with respect to international aid helped create an even greater need for developing countries to seek assistance in private markets.
125.	The volatility of exchange rates and deficiencies in the adjustment, creation and distribution of international liquidity caused by the lack of a real international mone-tary system constitute a set of problems in addition to those attributable to prevailing economic conditions and to structural deficiencies in the world economy, in which the third world as reflected in the Brandt Report3—does not participate effectively in controlling its own development financing.
126.	The major problems of social injustice, unemployment, inflation, production, access of the developing world's manufactured goods to the industrialized nations' markets, the urgent need for women to participate in social life, the increasing organized power of workers and farmers, the need for development models* educational reform, cultural animation and the advance of science and technology—all are problems of capital importance which call for comment.
127.	However, I shall address myself briefly to the problem of hunger, the greatest threat now facing mankind.
128.	On 24 June 1981, a select group of 50 men of science and the arts, winners of the Nobel Peace Prize and of the Nobel Prizes in literature, physics, chemistry, economics and medicine, made a dramatic call. to return to life tens of millions of human beings, dying of hunger and underdevelopment, victims of the political and international economic disorder currently prevailing", and concluded, optimistically, that "it is necessary, without delay, to choose, work, create and live in order to create life".
129.	FAO, in making 16 October World Food Day, has attempted to emphasize the fact that man must become aware of the need for food security, intimately tied to agrarian social reform, the agricultural, productive and technological process, to the fair distribution of surpluses, to poverty, which is the main cause of hunger, and to international solidarity.
130.	We must turn again to the land, to agricultural growth within the positive social framework of integrated rural development, in a joint and sustained effort. Today, two thirds of the world's food comes from the United States, which supplies 50 per cent of the wheat, 50 per cent of the corn and 80 per cent of the soybeans required by the rest of mankind. As for cereals, three quarters of the world's population depend on the United States for their supplies.
131.	The United States dominates "food power". The former French Minister of Agriculture, Mr. E. Pisani, has stated:
"There are five ways of ruling the world: through arms, science, energy, minerals and food. In the first four sectors, the United States is neck and neck with other Powers, but it dominates the world market in staple foods (cereals, sugar and oilseeds). This domination will grow, and the world imbalance will worsen".
That fact increases the social and human responsibility of the United States in a world threatened by hunger.
132.	The developing countries have been asked on several occasions to set as their objective an average yearly increase of 4 per cent in food and agricultural production. This goal has not yet been reached. In the 1970s the effective increase was 3 per cent. These efforts must be constant and persistent, since imported food is very expensive. For example, between 19671969 and 19761978 the volume of cereal imported by the weaker developing countries increased by only 14 per cent, but the prices nearly doubled, and the shipping costs increased fourfold.
133.	Finally, it is worth pointing out that by the year 2000 foreign assistance for agriculture, according to the experts, should reach $10 billion. In contrast, the program for the continuance of world military expenses currently amount!; to $450 billion per year.
134.	I should like to state the five principles which guide the policy of Venezuela in the United Nations as a Latin American country.
135.	First, the problems of Latin America should be solved by Latin Americans, without foreign interference, and without direct or indirect hemispheric or extra-hemispheric intervention.

136.	Second, Latin America's position vis-à-vis the world's great and serious problems should be autonomous, and neither related to nor integrated with the interests of bloc politics.
137.	Third, Latin America should seek agreements with Africa and Asia in the framework of South-South cooperation.
138.	Fourth, Latin America should seek increasing agreements with Africa and Asia, both in adopting a common approach to problems in North-South relations and in assuming positions with respect to the many aspects of the East-West confrontation.
139.	Fifth, Latin America should seek with Africa and Asia the structural reform of international institutions to ensure democratic control of the international community.
140.	The peoples of the third world have growing bar-gaining power and should use it to the maximum to bring about a new international order.
141.	Venezuela and the countries of Latin America and the third world need a secure policy to strengthen our political independence, economic stability, cultural identity and defense against possible aggression.
142.	The present international order is the product of self-seeking nations which have grown old and worn themselves out exploiting us and of new Powers which only attempt to replace them in their negative role.
143.	We are the vigorous expression of the world's youth, the powerful presence of the new age. This new age is growing up in the furrows of history, beautiful in its challenge, and, with God's help and the backing of our peoples, we will respond in greatness.
144.	At the founding of this Organization we proclaimed the need to promote and encourage respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion. We proclaimed those fervent and hopeful principles so that there should be no repetition of persecution and torture and the annihilation of human groups, or of disregard for the most elementary guarantees of dignified coexistence.
145.	Yet political persecution, racial discrimination, religious intolerance, open or concealed genocide, and the drug traffic continue and increase, with no effective possibility of terminating these abuses and prosecuting those responsible. We have not been able to uproot terror and plant firm hope.
146.	This is an Organization of "peace-loving countries". In that spirit it was created, and in that spirit it should continue. That is the spirit that imbues Venezuela's foreign policy in all situations.
147.	Those countries which continually intervene in the internal and external affairs of others and inflict blood- baths on resisting peoples are not lovers of peace.
148.	Those countries which openly trample on fundamental human rights and torture, kill or cause to disappear their presumed or real enemies are not lovers of peace.
149.	Those countries which have built an unfair world which they have held for their own benefit for generations, and which refuse to make the smallest changes to alleviate manifest injustice, are not lovers of peace.
150.	As President of a peaceful and united people, I again express my wishes for peace, a true peace, a peace without pitfalls.
151.	The gap between the more developed and less developed countries cannot be maintained indefinitely.
152.	It cannot be assumed that the dispossessed will for long accept with resignation their gradual and irreversible impoverishment.
153.	The United Nations is the proper forum for the correction of existing wrongs through negotiation. I wished to -be present at this thirty-sixth session of the General Assembly to restate Venezuela's faith in this Organization, and in peace and the hope of achieving peace.
154.	We, the developing countries, constitute a majority in the United Nations, and our solidarity is our most formidable power resource. We hereby give notice that the powerful cannot be endlessly insatiable, nor can the poor and exploited be endlessly patient.
155.	We all need peace to live in justice and liberty, and thus to make of love the highest and most solid spiritual and creative link among men and peoples.
